DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/26/2022 has been entered.  Claims 1, 11, and 16 have been amended, claim 2 has been canceled, and claim 23 has been added, claims 18-22 remain withdrawn; and therefore, claims 1, 3-17, and 22 remain pending in the application.

Claim Rejections - 35 USC § 112
The 112(b)-rejection cited in the Office Action on 10/29/2021 has been withdrawn, since Applicant has removed the phrase “such as” from claim 11, which rendered the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0248995 A1-Kensy et al. (hereafter Kensy).
Claim 1: “An apparatus comprising a culture dish and a removable lid, wherein the culture dish comprises a main body having a side wall defining a reservoir region for receiving a quantity of liquid media, and the removable lid is arranged to over the reservoir region during normal use”:  Kensy disclose the invention relates to a microreactor with at least one cavity, which comprises a bottom, a side wall and an opening disposed opposite the bottom (Para. [0001], lines 1-3); body of microreactor (Para. [0115], lines 1-2).  Further, Kensy discloses mixing of a liquid or suspension in a cavity (Para. [0036], lines 1-2), and Kensy discloses the cover can be locked on the microreactor array and/or released again (Para. [0042], lines 3-4); therefore, the cover (lid) is removable and the cover (lid) is arranged to cover the reservoir of the microreactor during use.
“wherein the lid comprises a gas permeable material and includes an engagement portion formed of a resilient material adapted to cooperatively engage with the side wall of the main body of the culture dish so as to compress a part of the engagement portion of the removable lid against the side wall to form a vapour-tight seal for the reservoir region when the 
“wherein the lid is a single moulding of a resilient material and comprises a main body portion and a side wall portion, wherein the side wall portion is configured to resiliently engage with the side wall of the main body of the culture dish to form the vapour-tight seal.”:  Kensy disclose via Fig. 9 a main body of the microreactor and a cover (lid) which is a single moulding resilient material.  Further, Fig. 9 of Kensy illustrate a cover (lid) having a main body and a side wall portion configured to engage with the side wall of the main body of the microreactor.  Also, Kensy disclose the cover comprises a material made of a firm material (Para. [0075], line 1-2).  Additionally, Kensy disclose the cover of the microreactor arrays provide a firm and tight closure of each individual cavity with respect to the adjacent cavities and the surroundings by application of a cover, which can be 

Claim 3: “wherein the lid is permeable to carbon dioxide and/or oxygen.”:  Kensy disclose the cover comprises a gas-permeable material (Para. [0075], therefore, the cover of Kensy would be permeable to these gases.

Claim 6: “wherein the lid is constructed such that, in use, less than 5% of the media volume per day, preferably less than 2% of the media volume per day, or more preferably less than 0.5% of the media volume per day is able to permeate through the lid when the apparatus is placed in a dry environment at physiological temperatures.”:  Kensy disclose the design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates.  The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.  At the same time, a sufficient gas exchange between the surroundings and the reaction volume is enabled (Para. [0138], lines 1-7), thus, the lid (cover) would be capable in use to have less than 5% of the media volume per day, preferably less than 2% of the media volume per day, or more preferably less than 0.5% of the media volume per day is able to permeate through the lid.  Further, Kensy disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5).

Claim 7: “wherein the lid encloses a volume of air between the lid and the reservoir of the main body portion of the culture dish, and wherein the lid has a 

Claim 8: “wherein the permeability of the lid to water vapour is chosen based on at least one of: the volume of liquid media to be stored in the reservoir, the exposed surface area of the quantity of liquid media when stored in the reservoir, the shape of the reservoir, and the shape of the portion of the main body the engagement portion is configured to resiliently engage with.”:  Kensy disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5) and Kensy disclose the gas-permeable cover of the microreactor array (Para. [0039], line 5).  Further, Kensy disclose it is advantageous if there is provided above each cavity an opening which is constituted in its shape and size, as well as the material closing it, such that evaporation from the reaction liquid is greatly reduced and a mass transfer from the surrounding gas phase into the liquid phase in the cavity and in the reverse direction is not adversely affected (Para. [0073], lines 4-9).
Claim 9: “wherein the reservoir is configured to hold a total quantity of media above 0.5 mL, preferably above 1 mL, more preferably above 2 mL, and even more preferably above 3 mL.”:  Kensy disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5).  Further, Kensy disclose the small reaction volumes (e.g. >10 µl to <10 mL per chamber, Para. [0007], lines 3-4), thus, <10 mL is above 3 mL.

Claim 10: “wherein the quantity of liquid media comprises a quantity of culturing media and a separate quantity of liquid comprising water, and wherein the reservoir region comprises a first reservoir for holding the quantity of culturing media and a second reservoir for holding the separate quantity of liquid comprising water.”:  Kensy disclose a variety of reservoirs (6, 24, 48, 96, or more, Para. [0002], lines 1-2).  Further, Kensy et al. disclose the number of microreactors can be greatly varied, and the volume of the individual reactors can also vary (Para. [0002], lines 4-5), and a mass transfer (liquid-liquid, liquid-gas, solid-liquid, solid-gas) that is suitable and sufficient for the biological culture or the biocatalytic reaction system (Para. [0006], lines 4-7). Additionally, Kensy disclose the screening of biological systems is necessary in many areas of biology, chemistry, chemical engineering, pharmaceuticals and medicine (e.g. the selection of suitable biological strains, enzymes or suitable culture media and culture conditions, Para. [0004], lines 1-5).

Claim 14: “wherein the lid includes a surface configured to act as a gripping portion for a user to grip the lid and remove the lid from the culture dish.”:  Kensy 
Therefore, the reference of Kensy reads on the limitation of claims 1, 3, 6-10, and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 3 above, and further in view of US 2013/0084622 A1-Ram et al. (hereafter Ram).
Regarding claim 4, Kensy teaches the invention discussed above in claim 3.  Further, Kensy teaches a gas-permeable lid (cover) discussed above.  However, Kensy does not explicitly teach wherein the lid has a permeability coefficient to carbon dioxide and / or oxygen selected from the group comprising: above 100 Barrer, above 500 Barrer, or above 3000 Barrer.
For claim 4, Ram teaches an invention relating to devices and systems for cell culture (Para. [0002], lines 1-2) and Ram teaches a portion of one and or more wall of a chamber 110 and chamber 112 can be formed of a material that has a permeability to oxygen gas of at least about 250 Barrer (Para. [0073], lines 4-9), which is above 100 Barrer and which reads on the instant claim limitation of a permeability coefficient to 
The reference of Kensy discloses the claimed invention of a gas-permeable lid, except for wherein the lid has a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Kensy to include gas permeable materials with a permeability to oxygen gas of at least 250 Barrer as taught by Ram, because Ram teaches the use of gas-permeable materials allow the chamber to be configured as both a liquid flow actuator as well as a gas delivery vessel (e.g., when oxygen or other gases are required for a reaction performed in chamber, Para. [0072], lines 5-6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 1 above, and further in view of Metz (2003).
Regarding claim 5, Kensy teaches the invention discussed above in claim 1.  Further, Kensy teaches a gas-permeable lid (cover) discussed above.  However, Kensy does not explicitly teach a permeability coefficient to water vapour evaporated from the 
For claim 5, Metz teaches the selective transport of water vapor though membranes used in various applications (pg. 1, section 1.1, lines 1-2) and Metz teaches a water vapor permeability of 86,000 Barrer, pg. 30, section 2.5, lines 7-8), which is below 100000 Barrer, and which reads on the instant claim limitation of a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.
The reference of Kensy discloses the claimed invention of a gas-permeable lid, except for wherein the lid has a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Kensy to include gas permeable materials with a water vapor permeability of 86,000 Barrer as taught by Metz, because Metz teaches the water vapor permeability depends on the total pressure (pg. 30, section 2.5, line 11).

Claim 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 1 above, and further in view of WO2015/169499A1-Bernsten et al. (hereafter Bernsten)
claim 11, Kensy teaches the invention discussed above in claim 1.  Further, Kensy teaches a lid (cover) discussed above.  However, Kensy does not explicitly teach the resilient material comprises an elastomer.
For claim 11, Bernsten teaches an invention relating to culture dishes (pg. 1, line 6) and Bernsten teaches the lid of the culture dish is manufactured from a transparent polymer material (pg. 8, lines 5-6), where it is known in the art that an elastomer is a polymer, and which reads on the instant claim limitation of the resilient material comprises an elastomer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include the resilient material comprising an elastomer, as taught by Bernsten, because Bernsten teaches the lid may be manufactured in accordance with conventional techniques (e.g. ejection moulding of a transparent material polymer (pg. 8, lines 4-6).

Regarding claim 15, Kensy teaches the invention discussed above in claim 1.  Further, Kensy does teach a lid (cover) discussed above.  However, Kensy does not explicitly teach wherein the lid is transparent to enable imaging of the contents of the reservoir when the lid is engaged with the main body.  
For claim 15, Bernsten teaches an invention relating to culture dishes (pg. 1, line 6) and Bernsten teaches the lid is manufactured of a transparent polymer material (pg. 8, lines 5-6), therefore, enabling imaging of the contents of the reservoir when the lid is engaged with the main body, which reads on the instant claim limitation of wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include wherein the lid is transparent to enable imaging of the contents of the reservoir when the lid is engaged with the main body as taught by Bernsten, because Bernsten teaches the imaging systems for this type of incubator apparatus generally rely on optical paths that pass through the cover media (e.g. for imaging or illumination, pg. 16, lines 2-4) and Bernsten teaches the lid may be manufactured in accordance with conventional techniques (pg. 8, line 21).

Regarding claim 17, Kensy teaches the invention discussed above in claim 1.  Further, Kensy teaches a lid (cover) also discussed above.  However, Kensy does not explicitly teach wherein the lid is formed by injection moulding.
For claim 17, Bernsten teaches an invention relating to culture dishes (pg. 1, line 6) and Bernsten teaches the lid may be manufactured via injection moulding (pg. 8, line 22), which reads on the instant claim limitation of wherein the lid is formed by injection moulding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include wherein the lid is formed by injection moulding as taught by Bernsten, because Bernsten teaches the lid may be manufactured in accordance with conventional techniques, for example injection moulding of a transparent polymer material (pg. 8, lines 21-22). Further, Bernsten teach .


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 1 above, and further in view of US 2010/0055790 A1-Simon.
Regarding claim 12, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy teaches a lid discussed above.  However, Kensy does not explicitly teach wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region.
For claim Simon teaches an invention relating to cell culture apparatus, specifically to gas-permeable cell culture vessels used for growing cells and tissues in vitro; this invention additionally relates to methods of preparation and use of gas-permeable cell culture vessels (Para. [0002], lines 1-5) and Simon teaches the thickness of the culture vessel bottom and sides is of primary importance to its gas permeability (Para. [0050], lines 1-2), which reads on the instant claim limitation of wherein the lid comprises at least one region having a reduced thickness such that the 
The reference of Kensy discloses the claimed invention of a gas-permeable lid, except for wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region as taught by Simon, because Simon teaches the thinner the wall, the greater the gas permeability; additionally, a thinner wall leads to greater optical clarity when the material is translucent (Para. [0050], lines 2-5) and Simon teaches numerous modifications and alternative arrangements may be devised by those skilled in the art without departing from the spirit and scope of the present invention (Para. [0127], lines 3-6) and it will be apparent to those of ordinary skill in the art that numerous modifications, including, but not limited to, variations in size, materials, shape, form, function and manner of operation, assembly and use may be made without departing from the principles and concepts set forth herein (Para. [0127], lines 11-15).
claim 13, Kensy teaches a lid discussed above in claim 1.  Further, Kensy teaches an engagement portion discussed above.  However, Kensy does not explicitly teach wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the side wall of the culture dish, the outer side wall portion is configured to abut a first side of side wall of the culture dish while the inner side wall portion is configured to abut a second, opposite side of the side wall of the culture dish. 
For claim 13, Simon teaches a lid (lid 602), which may have corresponding corner notches, radii, or chamfers to confer orientation of the lid with the rack (Para. [0063], lines 1-3), further, lid 602 is illustrated in Fig. 6A as having an outer side wall portion and an inner side wall portion, where the lid is engaged with the side wall (side wall 608, and side wall 607, Para. [0060], line 18) of the culture dish (vessel array 600), which reads on the instant claim limitation of wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the side wall of the culture dish, the outer side wall portion is configured to abut a first side of side wall of the culture dish while the inner side wall portion is configured to abut a second, opposite side of the side wall of the culture dish. 
The reference of Kensy et al. discloses the claimed invention of a lid and an engagement portion, except for wherein the engagement portion of the lid comprises an .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 1 above, and further in view of US 7,842,246 B2- Wohlstadter et al. (Wohlstadter)
Regarding claim 16, Kensy teaches the invention discussed above in claim 1.  Further, Kensy teaches a lid.  However, Kensy does not explicitly teach the lid is opaque.
For claim 16, Wohlstadter teaches an invention relating to plates, plate components, kits, apparatuses and methods for conducting chemical, biochemical and/or biological assays (Col. 1, lines 16-18) and Wohlstadter teaches a cover or lid adapted to cover the wells (Col. 2, line 33) where the cover is opaque (Col. 21, line 38), which reads on the instant claim limitation of the lid is opaque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include an opaque lid or cover as taught by Wohlstadter, because Wohlstadter teaches the cover or lid is adapted to cover the wells and thereby reduce or prevent evaporation and or contamination (Col. 21, lines 33-35) and Wohlstadter teaches the cover is opaque to protect light sensitive components within the plate (Col. 21, line 39).

23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. (hereafter Kensy) as applied to claim 1 above, and further in view of US 7,373,968 B2-Oldenburg.
Regarding claim 23, Kensy teaches the invention discussed above in claim 1.  Further, Kensy teaches resilient material, also discussed above.  However, Kensy does not explicitly teach wherein the resilient material comprises silicone.
For claim 23, Oldenburg teaches an apparatus for manipulating a liquid sample stored in a well of a plate, wherein the device comprises a lid (Col. 11, lines 26-28) and Oldenburg teaches the lid 10 is comprises a resilient layer 30, which is composed of silicone or any suitable resilient material (Col. 5, lines 5-7, Fig. 2A), which reads on the instant claim limitation of wherein the resilient material comprises silicone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy to include wherein the resilient material comprises silicone as taught by Oldenburg, because Oldenburg teaches the resilient layer 30 of lid 10 provides support for other structures of the lid (Col. 8, lines 43-44) and Oldenburg teaches lid 10 creates a seal against the wells of the well plate, thus, inhibiting evaporation of the liquid sample (Col. 4, lines 58-59).

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.  Regarding the middle and bottom of pg. 1 of Applicant’s arguments, pertaining to amended claim 1.  Applicant asserts the reference of Kensy does not teach or suggest a cover (lid) formed in such a way as presented in claim 1.  However, .  
Regarding the top, and middle of pg. 2 of Applicant’s response, pertaining to the reference of Kensy, where Applicant asserts the cover of Kensy, which Applicant later argued was not disclosed in Kensy, comprises a gas-permeable film which is glued onto the cover or is welded thereto.  Per the claim 1 of the instant application, claim 1 recites “wherein the lid comprises a gas-permeable material”.  Kensy discloses the cover comprises a material made from a firm, flexible and/or gas-permeable material (Para. [0075], lines 1-3), discussed above in this section, which therefore, addresses the limitation of a gas-permeable material and also, a resilient material (indicated by the term firm, used by Kensy) of the cover or lid presented in claim 1 of the instant application.  
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799